                     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.11 Filed 12/02/20 Page 1 of 8
                                                                             AUSA:         Craig Weier                      Telephone:     (313) 269-4697
    AO 91 (Rev. 11/11)      Criminal Complaint                    Special Agent:           Sean Callaghan                   Telephone:     (313) 720-9596

                                                 UNITED STATES DISTRICT COURT
                                                                                 for the

                                                               Eastern District of Michigan
   United States of America
        v.                                                                                                  Case: 2:20-mj-30498
                                                                                                            Judge: Unassigned,
                                                                                            Case No.
   JASEN BARBOUR                                                                                             Filed: 12-02-2020 At 05:35 PM
                                                                                                            IN RE:SEALED MATTER(CMP)(MLW)




                                                                  CRIMINAL COMPLAINT

               I, the complainant        in this case, state that the following        is true to the best of my knowledge         and belief.

               On or about the date(s) of                         Apri I 10-12, 2017                in the county of      Oakland and elsewhere      in the
  ___        E_a--,s_te_rn      District of            Michioan              the defendant(s)   violated:
                       Code Section                                                         Offense Description
   18 U.S.C.     §   1343                                             WIRE FRAUD




              This criminal complaint            is based on these facts:




III Continued         on the attached sheet.



                                                                                       Sean Callaghan, Special Agent - FBI
                                                                                                             Printed name and lille
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: December 2, 2020                  _
                                                                                                               Judge's signature

City and state: --"-O...;..etr"'-'-ol
                         .....
                         ·t._M-'-I                                       _          Anthony P. Patti, U.S. Magistrate Judge
                                                                                                             Printed name and Ii/Ie
     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.12 Filed 12/02/20 Page 2 of 8



                                 AFFIDAVIT

       I, Sean Callaghan, being duly sworn, states as follows:

1.      I am a Special Agent with the Federal Bureau of Investigation

        (FBI) and have investigated a variety of federal criminal

        violations, including various financial crimes, for approximately

        17 years. During the course of the investigation described below, I

        was assigned to the Detroit Metropolitan Identity Theft and

        Financial Crimes Task Force [DMIFT] with various agents and

        local police officers and detectives who were deputized as federal

        agents to become Task Force Officers [TFOs]. One such TFO was

        Brian Martin, a veteran detective of the Auburn Hills Police

        Department. TFO Martin and I investigated numerous fraud

        cases together through over four years together on the task force.

2.      The information contained in this affidavit is based on my

        personal knowledge and observations during the course of this

        investigation, financial reports that I have reviewed, documents

        and information provided by witnesses interviewed during this

        investigation, and discussions with and review of memoranda and

        evidence prepared or obtained by TFO Martin. The witnesses who

        were interviewed by DMIFT officers and agents pursuant to this
     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.13 Filed 12/02/20 Page 3 of 8



        investigation provided complete identification information which

        I maintain (none were anonymous sources). However, I am

        identifying them in this affidavit, which will become public, only

        by their initials to protect their identities. Because this affidavit

        is being submitted for the limited purpose of establishing

        probable cause, I didn’t include every fact I know concerning this

        investigation, but only the facts that I believe are necessary to

        establish probable cause to believe that Jasen Barbour committed

        wire fraud in violation of Title 18 USC Section 1343.

3.     According to information provided by witness SB, during his July

       9, 2019 interview with TFO Martin, Jasen Barbour asked SB

       about investing in Barbour's company, Metro Custom Cables

       [MCC], in or around March 2017. At that time, Barbour showed

       SB purchase order #95687, purportedly a contract for MCC to

       supply parts to Amtrak, told him that he did not have enough

       capital to manufacture the parts, and was looking for an investor

       to supply that capitol. Barbour showed SB that the contract was

       worth $2,570,184. SB agreed to loan $50,000 to MCC on March




                                       2
     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.14 Filed 12/02/20 Page 4 of 8



       26th, 2017. MCC agreed to pay back the loan on 09/01/17, and to

       pay interest of 22.5% on 10/02/17.

4.     SB further reported that Barbour approached him in April, May,

       and June 2017 for three more loans for MCC. In April 2017, SB

       agreed to loan MCC $100,000 based on a purchase order Barbour

       showed him to supply parts to Adam Integrated Industries Inc.

       (PO#4960). In May 2017, Barbour sought and SB agreed to loan

       MCC an additional $27,500 for the Adam order, which was funded

       on May 5, 2017. In June 2017, Barbour sought a $70,000 loan

       from SB in order to fulfill another purchase order, purportedly

       from Amtrack (#99630), which SB funded on June 29th, 2017.

       MCC was to pay the balance of all these debts on November 1,

       2017, with 22.5% interest. SB provided TFO Martin with copies of

       the contracts documenting all of his transactions with Barbour

       described above.

5.     SB reported that he was not paid on time for any of the loans and

       eventually heard that the purchase orders he was shown were

       fake. SB enlisted the help of his attorney, who ultimately notified

       law enforcement of these transactions. Barbour eventually agreed


                                       3
     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.15 Filed 12/02/20 Page 5 of 8



       to pay SB and an associate of SB’s, whose initials are DL, the

       outstanding balance of $551,500 and issued a check from METRO

       CUSTOMS CABLES drawn on a Chase Bank account

       #135865357, check #122. The check was deposited into SB’s

       account on January 19, 2018, but was promptly returned Non-

       Sufficient Funds and never paid. SB provided TFO Martin with a

       copy of this check.

6.     Witness DL told TFO Martin during an interview on July 10, 2019

       that he was introduced to MCC and Barbour through SB, a

       business associate. DL agreed that the loans were sound

       investments and agreed to the same amounts at the same time as

       SB, outlined above. DL provided TFO Martin with his written

       contracts for the loans which mirrored SB’s in amounts and terms.

       They documented loans of $50,000.00 on March 26, 2017 (based on

       the Amtrak PO#95687), $100,000.00 on April 10, 2017 (based on

       the Adam PO#4960), $27,500.00 on May 5, 2017 (based again on

       the Adam PO#4960), and $70,000.00 on June 29, 2017 (based on

       the Amtrak PO#99630), for a total of $247,500.00. According to

       DL, these loans were not paid back.


                                       4
     Case 2:20-mj-30498-DUTY ECF No. 1, PageID.16 Filed 12/02/20 Page 6 of 8



7.     During this investigation, TFO Martin contacted Amtrak Railway

       Operations and requested information on the purchase orders

       used by Barbour as evidence that his company, MCC, entered into

       contracts with Amtrak for parts. TFO Martin was directed to Vito

       Corso, Senior Special Agent/OIG Investigations for Amtrak. TFO

       Martin provided Corso with the information from the two

       purchase orders, purportedly from Amtrak, presented to multiple

       victims, including SB and DT. After researching Amtrak’s

       business records, Corso advised that the purchase orders do not

       match any purchase orders held, promised, or paid by Amtrak

       Rail. It was Mr. Corso’s opinion that the purchase orders were

       fake.

8.     TFO Martin also contacted Colin McMastor, owner of Adam

       Intergrated Industries, Inc., and requested information on

       purchasing and ordering of parts. McMaster was provided with

       the information from the purchase order presented to multiple

       victims by Barbour and, after reviewing the business records of

       Adam Intergrated Industries, McMaster advised that the

       purchase order does not match any purchase orders held,


                                       5
      Case 2:20-mj-30498-DUTY ECF No. 1, PageID.17 Filed 12/02/20 Page 7 of 8



        promised, or paid by Adam Integrated Industries Inc. and was

        fake.

9.      All loans made by the above witnesses to Barbour/MCC were

        funded either by check or by direct wire, all of which caused

        signals to be sent in interstate commerce to fund the loans. For

        example, with respect to the April 10, 2017 $100,000 loan from DL

        to MCC, according to my November 16, 2020 telephone interview

        with DL, DL’s spouse initiated the $100,000 wire transfer funding

        this loan on April 12, 2017 at their Bank of America branch in

        Rochester Hills. At her request, Bank of America wired

        $100,000.00 from their account to the JP Morgan Chase account of

        MCC. I contacted Bank of America’s Law Enforcement Assistance

        department and was advised that all Bank of America wires

        transfers required electronic signals sent to Bank of America

        computer servers in either Texas or Virginia.

10.     Barbour was deposed on February 8, 2019, as part of a civil suit

        brought in the Macomb County Circuit Court in Mt. Clemens,

        Michigan. During the deposition, Barbour admitted to falsifying

        purchase orders, including those described above from Amtrak, in


                                        6
      Case 2:20-mj-30498-DUTY ECF No. 1, PageID.18 Filed 12/02/20 Page 8 of 8




          order to obtain loans and show investors that MCC was in good

          financial shape. Barbour then used or intended to use those

          proceeds of these loans to payoff previous lenders rather than to

          perform the bogus contracts.

11.       Based on the foregoing, there is probable cause to believe that

          Jasen Barbour committed the offense of wire fraud in violation of

          Title 18 USC Section 1343.




                                       filf1~
                                       ~nag        ari,SPecial Agent
                                       Federal Bureau of Investigation


  Sworn to before me and signed in my presence
  and/or by reliable electronic means



  Date:    December 2, 2020
                                       Anthony P. Patti
                                       United States Magistrate Judge




                                         7
